IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,431-01


EX PARTE ROGER DEAN UPCHURCH, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 32027A IN THE 18TH DISTRICT COURT

FROM JOHNSON COUNTY



 Per curiam. Johnson, J., filed a dissenting statement. Cochran, J., would file
and set.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and sentenced to 20  years' imprisonment.  He did not appeal his conviction.
	Applicant alleges that he was improperly deprived of his right to be represented by counsel
at his adjudication proceeding even though he repeatedly requested that counsel be appointed. 
Specifically, he alleges that he was indigent at the time of his revocation proceeding as he had
recently lost his job and was living in his parents' shed.  He alleges that the trial judge refused to
appoint counsel and insisted that he represent himself at the proceeding. 
	On March 25, 2009, this Court remanded this application to the trial court for findings of fact
and conclusion of law.  On April 27, 2009, the trial court made findings of fact and conclusions of
law that were based on affidavits filed in this cause.  On June 15, 2009, the trial judge forwarded a
copy of the transcription of the court reporter's notes from the indigency proceeding.  
	The trial court has entered findings of fact and conclusions of law recommending that relief
be denied.   We agree that relief should be denied.  The trial judge made an indigency determination
in Applicant's case and notified him that he was required to retain his own attorney as required by
Article 1.051 (e) of the Texas Code of Criminal Procedure.  See Tex. Code Crim. Proc. art. 1.051(e). 
The trial judge's findings of fact and conclusions of law contain one typographical error as the
introductory paragraph states that the Tenth Court of Appeals issued the remand order in this case. 
We decline to adopt the aforementioned finding.  We adopt the trial judge's  remaining findings of
fact and conclusions of law and deny relief.
	It is so ordered on this the 30th  day of  September 30, 2009 .
Do not publish